PER CURIAM.
Mr. Berry was convicted of first-degree murder and other non-homicide offenses. He was sentenced to life in prison with the possibly of parole after twenty-five years. When he committed the crimes, he was less than eighteen years of age. Under the authority of State v. Michel, 257 So.3d 3 (Fla. 2018), and Franklin v. State, 258 So.3d 1239 (Fla. 2018), we uphold the trial judge's summary denial of the Appellant's motion for post-conviction relief challenging the constitutionality of his sentence.
Affirmed.